[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
The court remains uncomfortable with the absence of clarity of factual development in the context of a summary judgment motion. It appeared that straightforward information was likely close at hand when the matter was continued from the first oral argument on defendant's motion for summary judgment. It was not anticipated that plaintiff's counsel would devote his energy exclusively to the purported insurance adjuster for defendant and thus inspire resistant motions, e.g., when plaintiff subpoenaed the individual, Mr. Fitzgerald, for courtroom testimony.
The current motion for summary judgment will be denied without prejudice. It may be reclaimed after defendant's president is deposed by CT Page 6560 plaintiff. Defense counsel is ordered to provide several deposition dates for the period June 10 to July 31, 2001. Such dates to be provided by not later than May 24, 2001. Deposition will occur at the location of defendant's choice. Should the deposition convince plaintiff's counsel that more discovery is needed, this court must be notified, by letter, addressed to the court in Judge Nadeau's name, no later than 5 days after said deposition takes place.
NADEAU, J.